Citation Nr: 1112203	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  10-02 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder including posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from April 1966 to February 1968. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the Board by videoconference from the RO in January 2011.  A transcript of the hearing is associated with the claims file. 
 

FINDINGS OF FACT

1.  The Veteran experienced sexual assaults in service. 

2.  The Veteran was diagnosed with posttraumatic stress disorder related to sexual assaults in service.  


CONCLUSION OF LAW

The criteria for service connection for posttraumatic stress disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

The Veteran served in an engineering rating aboard a U.S. Navy destroyer.   He contends that he experiences posttraumatic stress disorder as a result of multiple sexual assaults in service. 
 
Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.   38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

In order to establish service connection for a claimed disorder, there must be
(1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an analysis of all the evidence of record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).
 
Some chronic diseases may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases including psychoses).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV)); credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  

The occurrence of an event alleged as the "stressor" upon which a PTSD diagnosis is based (as opposed to the sufficiency of the alleged event to cause PTSD) is an adjudicative determination, not a medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

The Veteran's psychiatric claims are based on an in-service personal assault.  Because personal assault is an extremely personal and sensitive issue, many incidents are not officially reported, which creates a problem of proof of the occurrence of the claimed stressor.  In such situations it is not unusual for there to be an absence of service records documenting the events the veteran has alleged.  Therefore, evidence from sources other than the veteran's service records may corroborate an account of a stressor incident.  See, e.g., Patton v. West, 12 Vet. App. 272, 277 (1999).  

As provided by 38 C.F.R. § 3.304(f), if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate a veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities; rape crisis centers; mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  
38 C.F.R. § 3.304(f).

As the record showed that the Veteran experienced a variety of psychiatric symptoms and has been diagnosed with several different psychiatric disorders, VA must consider whether service connection is warranted for other disorders in addition to PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

Service personnel records showed that the Veteran was assigned to USS William R. Rush (DD-714) during his period of active service.  A ship history obtained from the internet showed that the ship was deployed to the Eastern Mediterranean Sea, Red Sea, and North Indian Ocean from March 1967 to July 1967.   Deck logs obtained from the National Archives showed that while underway on one occasion in April 1967, a single boiler was shut down for a malfunction with an estimated time to repair of four hours.  In a February 2006 statement, the Veteran reported that he worked as an engineering apprentice in a boiler room aboard that ship.  The Veteran reported that the work was stressful and dirty, but he did not report any injuries, assaults, or disputes with fellow sailors.  Personnel evaluations in March 1967, September 1967, and February 1968 showed a declining trend in performance from average to below average.  Nevertheless, there was no evidence of disciplinary action, and the Veteran was recommended for reenlistment.  The character of his active duty service was honorable.  He later received an honorable discharge from the Naval Reserve, although he failed to participate in any unit training or activities.  

Service treatment records are silent for any symptoms, diagnoses, or treatment of a psychiatric disorder or injuries sustained in an assault.  The records from March 1967 through December 1967 showed routine treatment for upper respiratory symptoms and indigestion.  The Veteran was hospitalized for several weeks for oral surgery unrelated to trauma.  No mental health symptoms or residuals of injury were reported by the Veteran or noted by an examiner on a February 1968 discharge examination.  

Records from a private primary care physician from June 1997 to March 2002 showed diagnoses and treatment with medication for anxiety, depression, and stress.  The Veteran did not report and the physician did not note any relationship to naval service.  The physician associated the symptoms and disorders with stressful situations at work including the management of a business and domestic conflict.  There was no record of any counseling or treatment by mental health practitioners.  

In October 2003, a private psychologist examined the Veteran for the Social Security Administration.  The examination record is incomplete.  The psychologist noted the Veteran's reports of anxiety, depression, stress, panic attacks, and a history of treatment with medication.  The psychologist noted the Veteran's report of six years of naval service but did not note any specific events.  In December 2003, the SSA denied disability benefits for affective, mood, and anxiety disorders.     

In March 2005, the Veteran was admitted to a VA medical center for treatment of new onset diabetes.  After stabilization, his health status was followed at a VA clinic.  In June 2005, a VA technician noted the Veteran's positive responses to a PTSD screening test and his reports of "dreams about his Navy ship."  In December 2005, a VA counselor noted the Veteran's report of experiencing a sexual assault onboard his ship in late 1967.  The Veteran acknowledged that he did not report the incident or seek treatment at the time.  The counselor placed him on a waiting list for further treatment.  

As noted above, the Veteran submitted a statement in February 2006 that described his duties and experiences while assigned to the boiler room on his destroyer.  He did not mention any assaults or specific injuries.  In June 2006, the RO denied service connection for anxiety and depression because the credible evidence of record at the time was not sufficient to associate the Veteran's current disorders with any aspect of service.

In December 2006, a VA mental health nurse practitioner (NP) noted the Veteran's history of treatment for depression and anxiety and recurrent symptoms of anxiety, headaches, nausea, and sleep interrupted by dreams of being held down related to his reported sexual abuse in service.  The NP did not note the details of the assaults.  The NP noted the Veteran's reports of intrusive memories of past abuse, exaggerated startle reaction, hypervigilance, and social discomfort.  On examination, there was no evidence of suicidal thoughts, delusions, or hallucinations.  There were no thought process, communication, or memory defects.  The NP diagnosed PTSD and alcohol abuse in remission.  The Veteran received counseling from VA social workers on several occasions from January 2007 to May 2007 including assistance in completing a PTSD questionnaire relevant to the assaults. 

Although the Veteran did not express timely disagreement with the June 2006 RO decision, he submitted a claim for service connection for PTSD in March 2007.  

In an April 2007 statement and questionnaire, the Veteran reported the circumstances of two sexual assaults that occurred between March and May 1967 while his ship was operating in the Red Sea.  He noted that a boiler was shutdown with no personnel required in the room except for his hourly inspection.  During an inspection, he was sexually assaulted by two off-watch sailors who worked in another boiler room.  At least one sailor was a petty officer.  He noted that the assault was repeated one other time.  He did not report the incident or seek medical treatment because there was no one to report to and because nothing would be done about it.   He avoided the two sailors for the remainder of his tour of duty.  He further noted that after discharge from service he began excessive use of alcohol and was prescribed anti-depressant medication by a physician who is no longer in practice.   He noted that he married and was the father of two children but that the marriage failed because of substance abuse and sexual dysfunction.

The Veteran continued to receive counseling by several different VA social workers who noted the circumstances of the assaults and current symptoms that were substantially consistent with those noted in December 2006 and reported by the Veteran in April 2007.  In September 2007, a VA psychiatrist examined the Veteran and confirmed a diagnosis of PTSD related to sexual assaults in service with a continuing effect on social and occupational function.    

In September 2009, a VA compensation and pension psychologist noted a review of the claims file and performed a mental health examination.  The examiner noted the history and current symptoms substantially as recorded by previous examiners with the following additional reports and observations.  The Veteran reported that after the assaults he refused to enter the boiler room where the assailants were assigned.  He was disciplined for three months and assigned non-technical duties as a compartment cleaner.  The Veteran failed to report the assaults out of embarrassment and a desire not to be considered a homosexual by his shipmates.  Following a mental status evaluation, the examiner concluded that the Veteran met the criteria for a diagnosis of PTSD and that the disorder was at least as likely as not caused by or related to the assaults in service.  In a November 2009 addendum, the psychologist noted that the conclusion was based on the Veteran's account of the assault provided at this and earlier examinations but was not based on any credible supporting evidence in the file.  

The Board concludes that service connection for PTSD is warranted.  There is credible medical evidence of a qualifying diagnosis of PTSD provided by a VA psychiatrist and doctoral-level psychologist with supporting assessments from several VA social workers.  All diagnoses were based on the Veteran's accounts of two sexual assaults that occurred during his service on a destroyer in 1967.  The Veteran is competent to report on the events that he experienced.  Therefore, the dispositive issue is whether the Veteran's accounts are credible.   

There is evidence both for and against a finding of credibility.  Deck logs for the destroyer in April 1967 showed that the vessel was underway in a deployed area and executed a boiler shutdown on one occasion for four hours for repair.  It is unlikely that a boiler room would have no watch standers at sea while deployed even if the boiler were off line.  On the other hand, the boiler room could have been as described by the Veteran at other times during the deployment such as when the ship was at anchor or in port. Moreover, in his initial VA screening in 2005, the Veteran reported that the assaults occurred in late 1967.   

It is credible that the Veteran did not report the assault while at sea for fear of embarrassment, ridicule by his shipmates, or further assaults.  However, the Veteran did not report the incident to supervisors or medical personnel when ashore after the deployment.   He contended that he was disciplined for failing to enter the boiler room where his assailants worked.  However, it is not reasonable that discipline by a supervisor for this reason would not have also revealed the cause for his actions.  There is no indication that he requested a transfer; he continued to serve on the same small ship for seven months.   The Veteran's performance evaluations did show a drop in performance from March 1967 to February 1968, but there is no indication that he received discipline.  He was recommended for reenlistment but did not participate in Naval Reserve activities.  He did not raise any issues in his discharge medical examination. 

Following service, the Veteran attended two years of college, was married for several years, worked at many different occupations, and was treated for anxiety and depression related to work and domestic issues.  Although he had many opportunities to disclose the occurrence of the assaults in confidence to his attending private and VA clinicians, he did not do so until December 2005 and then did not provide details of the events until after a denial of service connection for other reasons.  

Nevertheless, the Board places greatest probative weight on the observations and conclusions of multiple VA mental health professionals who accepted the Veteran's reports as consistent and compatible with his symptomatology.  None of the examiners suggested that his reports were imagined or manipulative.  

The Board concludes that there is a balance of evidence both for and against a finding of credibility in the Veteran's reports of the assaults but resolves all doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board concludes that the Veteran's account of sexual assault in service is credible and that the assaults actually occurred.  As there is credible medical evidence of a diagnosis of PTSD related to the assaults, service connection is warranted.  

ORDER

Service connection for posttraumatic stress disorder is granted, subject to the legal criteria governing the payment of monetary benefits.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


